--------------------------------------------------------------------------------

     Exhibit 10.48

STOCK REPURCHASE AGREEMENT

          This Stock Repurchase Agreement (this “Agreement”), dated as of July
28, 2009, is by and among Net 1 UEPS Technologies, Inc., a Florida corporation
(the “Company”), South African Private Equity Fund III, L.P., a Cayman Islands
limited partnership (“SAPEF”), and Brait International Limited, a Mauritian
company (“Brait International” and, together with SAPEF, the “Seller”).

          WHEREAS, the Company and SAPEF entered into a Stock Purchase
Agreement, dated as of January 30, 2004 (the “SAPEF Stock Purchase Agreement”),
by and between the Company and SAPEF (or its nominees) pursuant to which, among
other things, SAPEF and its nominee purchased 17,600,000 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).

          WHEREAS, as of the date of this Agreement, SAPEF owns beneficially and
of record 8,718,504 shares of Common Stock and Brait International owns
beneficially and of record 503,022 shares of Common Stock (collectively, the
“Shares”).

          WHEREAS, the SAPEF Stock Purchase Agreement provided for certain
rights and obligations of SAPEF and the Company, including, among other things,
board designation rights and registration rights.

          NOW, THEREFORE, in consideration of the mutual promises and covenants
herein, the parties hereto, intending to be legally bound, agree as follows:

1. REPURCHASE OF THE SHARES.

          1.1 Repurchase and Price. At the Closing (as defined in Section 1.2),
upon the terms and subject to the conditions set forth herein, the Company
agrees to purchase or cause any subsidiary of the Company to purchase (such
purchaser, the “Purchaser”), from the Seller, and the Seller agrees to sell to
the Purchaser, all of the Shares. The per share purchase price for the Shares
shall be $13.50 which shall be payable in South African Rand (“ZAR”) at an
exchange rate of ZAR 7.85: $1.00, resulting in an aggregate purchase price of
ZAR 977,251,218.

          1.2 Closing. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 5 and 6 below, the consummation of the repurchase of the
Shares shall occur on or prior to August, 3, 2009 or on the date when the
conditions set forth in Sections 5 and 6 below are satisfied (or waived), or at
such other date as is mutually agreeable to the Company and the Seller (the
“Closing”). The Purchaser shall pay the aggregate purchase price for the Shares
as set forth in Section 1.1 above at the Closing by wire transfer of immediately
available funds to an account or accounts designated by each of SAPEF and Brait
International, respectively, at least two (2) Business Days prior to the
Closing. The Closing shall take place at the executive offices of the Company in
Johannesburg, South Africa, or at such other place as is agreed by the parties.
For purposes of this Agreement, a “Business Day” means a calendar day, other
than a Saturday or a Sunday, on which commercial banks in Johannesburg, South
Africa and in New York, New York, United States of America, are generally open
for business.

--------------------------------------------------------------------------------

          1.3 Transfer of Shares to JSE Register. Each of SAPEF and Brait
International shall take any and all action which may be necessary in order to
transfer its Shares to the South African registry of the Company and deliver to
the Purchaser any stock certificates evidencing the Shares, together with stock
powers duly endorsed in blank and such other documents as may be necessary to
effect the sale of the Shares and the Company shall collaborate and provide any
assistance that may be necessary to achieve such transfer as may be reasonably
requested by the Seller.

2. TERMINATION OF SAPEF STOCK PURCHASE AGREEMENT. The SAPEF Stock Purchase
Agreement and all rights and obligations of the parties thereunder shall be
terminated as of the Closing.

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER. Each of SAPEF and Brait
International hereby represents and warrants to the Company (and if different,
the Purchaser) as of the date hereof and as of the Closing as follows:

          3.1 Valid Title. The Seller is the record and beneficial owner of the
Shares free and clear of any and all liens, encumbrances, restrictions and
claims of any kind, except as arising pursuant to this Agreement. The delivery
at Closing to the Purchaser of the Shares pursuant to the provisions hereof will
transfer to the Purchaser valid title thereto, free and clear of any and all
adverse claims of any third party.

          3.2 Authorization. The Seller has full power, authority and capacity
to enter into this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly authorized, executed and
delivered by each of SAPEF and Brait International and, assuming due
authorization, execution and delivery by the Company, is a valid and binding
obligation of each of SAPEF and Brait International enforceable in accordance
with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
similar laws affecting the rights of creditors generally and by the availability
of equitable remedies.

          3.3 No Violation. Neither the execution and delivery of this Agreement
by each of SAPEF and Brait International nor its performance and the
consummation of the transactions contemplated hereby will violate the
organizational and governing documents or any statute or law or any judgment,
decree, order, regulation or rule of any court or governmental authority
applicable to each of SAPEF or Brait International.

          3.4 No Conflicts or Required Approvals. Neither the execution and
delivery of this Agreement by each of SAPEF and Brait International nor the
performance and the consummation of the transactions contemplated hereby (a)
will result in a material breach of or default under any material agreement or
instrument to which either SAPEF or Brait International is a party or by which
either of them or the Shares may be bound or (b) require any consent or approval
of, or filing, declaration or registration with or notice to any governmental or
regulatory body.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each of SAPEF and Brait International, as of the date hereof and
as of the Closing (with respect to itself and if different, with respect to the
Purchaser) as follows:

2

--------------------------------------------------------------------------------

          4.1 Authorization. The Company has full power and authority to enter
into this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been duly and validly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by the Seller,
is a valid and binding obligation of the Company enforceable in accordance with
its terms, except to the extent enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium and similar laws
affecting the rights of creditors generally and by the availability of equitable
remedies.

          4.2 No Violation. Neither the execution and delivery of this Agreement
by the Company nor its performance and the consummation of the transactions
contemplated hereby will violate organizational and governing documents or any
statute or law or any judgment, decree, order, regulation or rule of any court
or governmental authority applicable to the Company.

          4.3 No Conflicts or Required Approvals. Neither the execution and
delivery of this Agreement by the Company nor its performance and the
consummation of the transactions contemplated hereby (a) will result in a
material breach of or default under any material agreement or instrument to
which the Company is a party or by which the Company or its assets may be bound
or (b) require any consent or approval of, filing, declaration, registration
with or notice to any governmental or regulatory body.

          4.4 Sufficient Funds. The Company has sufficient funds available or in
reserve to pay the aggregate purchase price for the Shares as set forth in
Section 1.1 above and to consummate each other transaction contemplated pursuant
to the terms of this Agreement.

5. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT THE CLOSING. The obligations of
the Company under this Agreement are subject to the fulfillment (or the waiver
by the Company) on or before the Closing of each of the following conditions:

          5.1 Representations and Warranties. The representations and warranties
of the Seller contained in Section 3 which are qualified as to materiality shall
be true and correct in all respects and all other representations and warranties
of the Seller contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing.

          5.2 Deliverables. Each of SAPEF and Brait International shall have
delivered its Shares as required under Section 1.3.

          5.3 Performance. The Seller shall have performed and complied with all
agreements and obligations contained in this Agreement that are required to be
performed or complied with by them on or before the Closing.

          5.4 No Restraints. No preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or any governmental or
regulatory body nor any statute, rule, regulation or order promulgated or
enacted by any government authority that restrains, enjoins or otherwise
prohibits the transactions contemplated hereby shall be in effect.

3

--------------------------------------------------------------------------------

6. CONDITIONS TO THE SELLER’S OBLIGATIONS AT THE CLOSING. The obligations of the
Seller under this Agreement are subject to the fulfillment (or the waiver by the
Seller) on or before the Closing of each of the following conditions:

          6.1 Representations and Warranties. The representations and warranties
of the Company contained in Section 4 which are qualified as to materiality
shall be true and correct in all respects and all other representations and
warranties of the Company contained in Section 4 shall be true and correct in
all material respects on and as of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of such
Closing.

          6.2 Deliverables. The Company shall have delivered to the Seller in
immediately available funds the aggregate purchase price for the Shares as set
forth in Section 1.1 above.

          6.3 Performance. The Company shall have performed and complied with
all agreements and obligations contained in this Agreement that are required to
be performed or complied with by it on or before the Closing.

          6.4 No Restraints. No preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or any governmental or
regulatory body nor any statute, rule, regulation or order promulgated or
enacted by any government authority that restrains, enjoins or otherwise
prohibits the transactions contemplated hereby shall be in effect.

7. NON-PUBLIC INFORMATION; RELEASE.

          7.1 The Seller acknowledges that (i) the Company has informed the
Seller that the Company may possess certain non-public information concerning
the Company and its subsidiaries and/or the Common Stock that may or may not be
independently known to the Seller (all of such non-public information is
referred to as “Non-Public Information”) and (ii) the Company has not disclosed
the Non-Public Information to the Seller.

          7.2 The Seller is executing, delivering and performing this Agreement
notwithstanding that it is aware that the Non-Public Information may exist and
that the Non Public Information has not been disclosed to the Seller, and the
Seller confirms and acknowledges that neither the existence of the Non-Public
Information, the substance of the Non-Public Information nor the fact that the
Non-Public Information has not been disclosed to it is material to the Seller or
to its decision to execute, deliver and perform this Agreement.

          7.3 (a) Each of SAPEF and Brait International, for itself and their
respective officers, directors, stockholders, partners, members, employees,
agents, representatives, successors and/or assigns (collectively, the “Seller
Affiliates”), hereby: (i) fully and irrevocably waives any and all rights,
remedies and claims it would or could have, or may hereafter have, against the
Company and the Company’s subsidiaries and their respective officers, directors,
stockholders, partners, members, employees, agents, representatives, successors
and/or assigns (collectively, the “Company Affiliates”), arising out of or
relating to the existence or substance of the Non-Public Information or the fact
that the Non-Public Information has not been disclosed to it; and (ii) forever
releases, discharges and dismisses any and all claims, rights, causes of action,
suits, obligations, debts, demands, arrangements, promises, liabilities,
controversies, costs, expenses, fees or damages of any kind, whether known or
unknown, accrued or not accrued, foreseen or

4

--------------------------------------------------------------------------------

unforeseen or matured or not matured, including, but not limited to, any and all
claims alleging violations of U.S. federal or state securities laws, common-law
fraud or deceit, breach of fiduciary duty, negligence or otherwise
(collectively, “Claims”), that it ever had, now has, can have, or shall or may
hereafter have, whether directly, derivatively, representatively or in any other
capacity, against the Company or the Company Affiliates (x) in its capacity as a
shareholder of the Company or (y) which are based upon, arise from or in any way
relate to directly or indirectly, the existence or substance of the Non-Public
Information or the fact that the Non-Public Information has not been disclosed
to the Seller.

                    (b) The Company, for itself and each Company Affiliate,
hereby forever releases, discharges and dismisses any and all Claims, that it
ever had, now has, can have, or shall or may hereafter have, whether directly,
derivatively, representatively or in any other capacity, against the Seller or
the Seller Affiliates in its capacity as a shareholder of the Company.

8. FURTHER ASSURANCES. Each party shall execute and deliver such additional
instruments, documents or other writings as may be reasonably requested by any
other party in order to confirm and carry out and to effectuate fully the intent
and purposes of this Agreement.

9. MISCELLANEOUS.

          9.1 Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated by this Agreement.

          9.2 Interpretation. Reference in this Agreement to “beneficial
ownership” shall have the meaning set forth in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended. The various section headings are inserted for
purposes of reference only and shall not affect the meaning or interpretation of
this Agreement or any provision hereof. Each party hereto acknowledges that it
has been represented by competent counsel and participated in the drafting of
this Agreement, and agrees that any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in connection with the construction or interpretation of this
Agreement.

          9.3 Fees and Expenses. Each party hereto shall be solely responsible
for the payment of the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement, except to the extent expressly set forth in this Agreement.

          9.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to its
conflicts of laws provisions.

          9.5 Consent to Jurisdiction; Service of Process.

                    (a) Any Claims arising out of or relating to this Agreement
or the transactions contemplated hereby may be instituted in any Federal or
State court sitting in New York City, New York. Each party agrees not to assert,
by way of motion, as a defense or otherwise, in any such Claim, that (i) it is
not subject personally to the jurisdiction of such court, (ii) the Claim is
brought in an inconvenient forum, (iii) the venue is improper or (iv) this
Agreement or the subject matter hereof may not be enforced in or by such court.
Each party further irrevocably submits to the exclusive jurisdiction of such
court in any such Claim.

5

--------------------------------------------------------------------------------

                    (b) Any and all service of process and any other notice in
any such Claim shall be effective against any party if given personally or by
registered or certified mail, return receipt requested, or by any other means of
mail that requires a signed receipt, postage prepaid, mailed to such party at
the address provided in Section 9.11. Nothing herein contained shall be deemed
to affect the right of any party to serve process in any manner permitted by
law.

          9.6 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF ANY SUCH ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.6.

          9.7 Assignment; Successors and Assigns; No Third Party Beneficiaries.
No party shall have the right to assign its rights or obligations under this
Agreement (except that the Company may assign its rights and delegate its
obligations to purchase the Shares, to the Purchaser). Any purported assignment
in derogation of the immediately foregoing sentence shall be null and void.
Subject to the preceding sentences, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.

          9.8 Entire Agreement. This Agreement and the SAPEF Stock Purchase
Agreement (for the avoidance of doubt, it being understood that the SAPEF Stock
Purchase Agreement and all rights and obligations of the parties therein will
terminate as of the Closing) constitute the full and entire understanding and
agreement among the parties with regard to the subject matter hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein.

          9.9 Severability. The provisions of this Agreement shall be severable,
and any invalidity, unenforceability or illegality of any provision or
provisions of this Agreement shall not affect any other provision or provisions
of this Agreement, and each term and provision of this Agreement shall be
construed to be valid and enforceable to the full extent permitted by law.

          9.10 Amendment and Waiver. No amendment to this Agreement shall be
effective unless in writing and signed by or on behalf of each of the parties.
No waiver under this Agreement shall be effective unless in writing and signed
by or on behalf of the party

6

--------------------------------------------------------------------------------

against whom such waiver is to be effective. No failure to exercise and no delay
in exercising any right, power or privilege granted under this Agreement shall
operate as a waiver of such right, power or privilege. No single or partial
exercise of any right, power or privilege granted under this Agreement shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Agreement
are cumulative and are not exclusive of any rights or remedies provided by law.

          9.10 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
or (iii) two (2) days after deposit with an internationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the parties hereto at the respective addresses
set forth below, or as notified by such party from time to time at least ten
(10) days prior to the effectiveness of such notice:

if to the Seller: South African Private Equity Fund III, L.P.   P.O. Box 908,
George Town, Grand Cayman, Cayman Islands   Attention:   Facsimile:       Brait
International Limited   Suite 520, Fifth Floor, Caudan Waterfront, Port Louis,
Mauritius   Attention:   Facsimile:     with a copy to: Simpson Thacher &
Bartlett LLP   425 Lexington Avenue   New York, New York 10017   Attention:
Jaime Mercado, Esq.   Facsimile: (212) 455-2502     if to the Company: Net 1
UEPS Technologies, Inc.   President Place, 6th Floor, Cnr. Jan Smuts Avenue and
Bolton Road   Rosebank, Johannesburg, South Africa   Attention: Herman Kotze  
Facsimile: 011-27-11-880-7080     with a copy to: DLA Piper LLP (US)   1251
Avenue of the Americas   New York, NY 10020   Attention: Marjorie Sybul Adams,
Esq.   Facsimile: (212) 335 – 4501

7

--------------------------------------------------------------------------------

          9.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one instrument. Facsimile and electronic signatures
shall be deemed signatures for all purposes.

          9.14 Attorneys’ Fees. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

[Signature page follows]

8

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Stock Repurchase Agreement as of the date first set forth above.

  NET 1 UEPS TECHNOLOGIES, INC.               By: /s/Herman Kotze   Name: Herman
Kotze   Title: Chief Financial Officer               SOUTH AFRICAN PRIVATE
EQUITY FUND III,   L.P.         By: SAPEF III G.P. LIMITED,     its General
Partner         By: /s/ Brett Childs   Name: Brett Childs   Title: Director    
    BRAIT INTERNATIONAL LIMITED         By: /s/ Brett Childs   Name: Brett
Childs   Title: Director

9

--------------------------------------------------------------------------------